Citation Nr: 9908653	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-40 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES


1.  Whether a November 1975 RO rating decision contained 
clear and unmistakable error (CUE) for granting service 
connection for bilateral pes planus, effective from May 1, 
1975. 

2.  Entitlement to an effective date earlier than August 12, 
1994, for the award of service connection for residuals of 
fracture of the thoracic spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1956 and from November 1956 to July 1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating decision that the denied an 
effective date earlier than August 12, 1994, for the award of 
service connection for residuals of fracture of the thoracic 
spine, and determined there was no CUE in the November 1975 
RO rating decision for granting service connection for 
bilateral pes planus, effective from May 1, 1975.


In his substantive appeal (VA Form 9) filed in October 1996, 
the veteran notes that his service-connected seizure disorder 
with headaches and anxiety was reduced from 50 percent 
disabling to 40 percent disabling around August 1980 and that 
this decision seems erroneous.  He also seemed to be 
requesting a higher rating for the residuals of fracture of 
T4 or service connection for another back disorder.  These 
matters are referred to the RO for appropriate action.



FINDINGS OF FACT


1.  On November 7, 1973, the veteran submitted his initial 
claim for service connection for pes planus.

2.  On May 1, 1975, the veteran submitted another claim for 
service connection for pes planus.

3.  A November 1975 RO rating decision granted service 
connection for pes planus, effective from May 1, 1975. 

4.  There is no denial of the veteran's November 7, 1973, 
claim in the record; nor is there correspondence from the 
veteran received between the time of separation from service 
in September 1956 to November 7, 1973, that may be construed 
as a claim for service connection for pes planus.

5.  The effective date assigned for the grant of service 
connection for pes planus in the November 1975 RO rating 
decision is undebatably erroneous as the evidence shows that 
the veteran's claim of November 7, 1973, for this benefit was 
still active at that time.

6.  On August 12, 1994, the veteran submitted a claim for 
service connection for increased ratings for service-
connected disabilities; statements from the veteran received 
in conjunction with the processing of this claim constitute a 
claim for service connection for residuals of fracture of 
thoracic spine.

7.  There is no correspondence in the record received prior 
to August 12, 1994, that may be construed as a claim from the 
veteran for service connection for residuals of fracture of 
the thoracic spine.


CONCLUSIONS OF LAW

1.  The November 1975 RO rating decision granting service 
connection for bilateral pes planus, effective from May 1, 
1975, contained CUE as the correct effective date for service 
connection for this disorder is November 7, 1973.  38 C.F.R. 
§ 3.105(a) (1998).

2.  The criteria for an effective date earlier than August 
12, 1994, for service connection for low back pain, status 
post fracture of the thoracic spine, are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.


In preparation for the veteran's enlistment into active 
service in September 1952, he was given a comprehensive 
physical examination.  This examination found his feet and 
spine to be normal.  The veteran received another 
comprehensive physical examination in December 1952.  While 
the veteran's spine was normal, his feet were found to have 
second degree pes planus.  The examiner noted that this 
disorder was non-symptomatic and non-disabling.  

Starting in late December 1952, the service outpatient 
records noted continual complaints of bilateral foot pain.  
In February 1953, the veteran reported that he had flat feet 
"all of [his] life."  An orthopedic consultation report of 
late February 1993 diagnosed severe flat feet, pes planus, 
"almost rocker type."  In May 1953, a military orthopedist 
opined that the veteran had received all appropriate 
treatment for his flat feet without relief of his symptoms.  
It was recommended that the veteran's military specialty be 
changed to accommodate his pes planus disorder.  An 
orthopedic consultation of late August 1953 noted that the 
veteran continued to be symptomatic for his foot pain.  He 
complained that his commanders had failed to change his 
military specialty as recommended.  The veteran claimed that 
his feet had been asymptomatic prior to joining the military.  
Bilateral radiological studies of the feet revealed talo-
navicular and navicula-cuneiform breaks.  There was also a 
deformity of the talus and medial displacement of the 
navicular.  The diagnosis was grade four pes planus.  

An outpatient record of November 1953 reported that the 
veteran had fallen down a staircase.  He complained of right 
knee and ankle pain.  Another orthopedic consultation was 
given to the veteran in April 1954.  He was diagnosed with 
congenital, grade four pes planus.  It was determined by the 
examiner that the veteran was entitled to a military profile, 
but specifically found that he was not entitled to be 
separated from the military due to this condition.  The 
examiner commented that the veteran's commanders had failed 
to observe previous recommendations to transfer the veteran 
to a military specialty that did not require him to stand or 
walk for prolonged periods of time.  It was opined that the 
veteran's pes planus would be asymptomatic if he was not 
required to do such activities.  

An orthopedic consultation of August 1954 diagnosed third 
degree pes planus.  A bilateral foot X-ray noted moderate pes 
planus.  A thoracic-lumbar spine X-ray of August 1954 found 
no significant abnormalities.  The veteran was afforded a 
comprehensive separation examination in August 1956.  This 
examination noted grade three pes planus.  His spine was 
found to be normal.  The veteran's medical history was taken 
on this examination and there was no mention of a thoracic 
spine injury.  

The veteran filed claims in September 1956 for residuals of 
an in-service head injury, meningitis, a right shoulder 
disability, a sinus disorder, and a fungal infection.  In 
October 1956, the veteran was given a U. S. Department of 
Veterans Affairs (VA) physical examination.  The examination 
report failed to note any complaints associated with the 
veteran's feet or spine.  This examination also failed to 
diagnose any disability associated with the veteran's feet or 
thoracic spine. 

In November 1956, the veteran re-enlisted into the military.  
His comprehensive physical examination at the time found his 
spine to be normal.  The veteran's feet were noted to have 
second degree pes planus that was asymptomatic.  His medical 
history was noted to include a cerebral concussion.  The 
veteran was given a physical examination in connection with a 
medical board proceeding in June 1957.  This examination 
revealed bilateral pes planus and a compression fracture of 
the T4 vertebra.  The veteran was determined to be 
unqualified for further military service.  
The veteran was given another VA physical examination in 
October 1957.  No complaints were recorded regarding his 
feet.  The veteran did complain of limitation of motion in 
his back that he associated with residuals of spinal 
meningitis.  No diagnosis was given regarding the veteran's 
feet or thoracic spine.  

By rating decision of December 1957, the RO granted service 
connection for chronic brain syndrome as a residual of a head 
injury and spinal meningitis.  The veteran's other claimed 
disabilities of September 1956 were denied, as they were not 
found on the latest VA examination.  He was notified of this 
decision in a letter issued in December 1957.  The veteran 
failed to file a timely notice of disagreement with these 
determinations.  

The veteran was afforded a VA physical examination in 
February 1961.  His complaints included intermittent upper 
and lower back pain.  He noted that he had been in an 
automobile accident in November 1960 that resulted in a seven 
day hospitalization.  The veteran associated his back 
complaints with this accident.  On examination, the veteran's 
feet and musculo-skeletal system were negative.  No diagnosis 
was given for pes planus or a thoracic spine disability.  A 
rating decision of April 1961 granted an increased evaluation 
for the veteran's chronic brain syndrome.  

Private outpatient records received in November 1966 failed 
to note any treatment for pes planus or a thoracic spine 
disability.  In a written statement submitted in September 
1966, the veteran filed to "reopen" his claims for service 
connection for sinusitis, meningitis, and pneumonia.  A 
private discharge summary for a hospitalization from November 
to December 1960 was received in November 1966.  It was 
reported that the veteran had been in an automobile accident 
the day before his admission.  He complained of low back pain 
for one day's duration.  The veteran was found to have 
paravertebral muscle spasm in his cervical and lumbar region, 
however, his X-rays were negative.  The diagnoses were 
cervical spine and lumbosacral strain.  

In a written statement received on November 7, 1973, the 
veteran filed a claim for "leg and feet" problems that he 
reported he had been treated for while in the military.  Two 
VA discharge summaries were associated with the claims file 
in February 1974.  A discharge summary for a period of 
hospitalization from October to November 1967 noted treatment 
of superficial vein thrombophlebitis.  A discharge summary of 
November 1973 noted treatment for back pain of questionable 
etiology and thrombophlebitis of the left leg.  Additional 
service medical records were received in May 1975.  These 
records noted diagnoses for bilateral pes planus.  

On May 1, 1975, the veteran submitted another claim for 
service connection for pes planus.  


The veteran was given a VA physical examination in September 
1975.  His complaints included pain in his back from his neck 
down to his legs.  A chest X-ray revealed 50 percent 
compression fractures at the T3 through the T6 vertebrae and 
a 20 percent compression fracture at the T7 vertebra.  There 
was also moderate osteoporosis in the thoracic spine.  The 
diagnoses were third degree pes planus and osteoporosis in 
the thoracic spine with compression fractures from T3 through 
T7 vertebrae.  

By rating decision of November 1975, the RO granted service 
connection for bilateral pes planus.  The effective date of 
this award was determined to be May 1, 1975.  

VA outpatient records dated from January to March 1978 were 
associated with the claims file in July 1978.  These records 
noted the veteran's complaints of back pain in March 1978.  
The veteran was given a VA physical examination in September 
1978.  During this examination, the veteran made no 
complaints of back pain.


A VA physical examination was given to the veteran in June 
1980.  He made no complaints about his back and no disorder 
was noted regarding his thoracic spine. 

The veteran was afforded another VA physical examination in 
June 1981.  This examination report contained no complaints 
or findings regarding the veteran's thoracic spine.  

In a written statement received on August 12, 1994, the 
veteran's representative filed a claim for increased 
evaluations of the veteran's service-connected disabilities.  
A set of private medical records dated from July to November 
1989 were received in September 1994.  These records reported 
the treatment of the veteran's ear, nose, and throat 
complaints.  Private medical records dated from December 1988 
to October 1994 were received in October 1994.  These records 
noted the treatment of the veteran's gastrointestinal 
disorders.  A second set of private medical records were 
received in October 1994 that were dated from September 1989 
to September 1994.  These records noted treatment for sleep 
apnea, sinus complaints, gastrointestinal problems, and 
cardiovascular problems.

The veteran submitted a claim for secondary service 
connection for multiple vertebra fractures due to his seizure 
disorder in September 1994.  Attached to his statement were 
previous written statements of May 1985 which discussed his 
emboli of the right lung; and of July 1994 that discussed his 
arthritis of the neck and upper spine that he claimed 
resulted from a seizure of February 1989.  Also included with 
this statement were physician's statements dated in 1974, 
December 1982, June 1985, and December 1989.  All of these 
statements discussed the veteran's vascular and venous 
disorders associated with his lower extremities.  

Private medical records dated from July 1987 to August 1993 
were received in November 1994.  These records consisted 
primarily of laboratory test results.  A chest X-ray of 
February 1993 reported compression of two mid-dorsal 
(thoracic) vertebral bodies.  Each had a 50 percent loss of 
height and were of an indeterminate age.


In July 1995, the RO received additional copies of the 
veteran's service medical records.  These records included 
the findings of a military physical evaluation board of June 
and July 1957.  The findings noted diagnoses for 
schizophrenic reaction, compression fracture of the T4 
vertebra due to electroshock therapy, and bilateral pes 
planus.  

The veteran was afforded an orthopedic examination in 
November 1995.  He complained of intermittent, but quite 
persistent, back pain since he left the military in 1957.  
The veteran alleged that he had recently found additional 
service medical records that reported he had fractured at 
least one of his vertebra due to in-service electroshock 
treatments.  It was noted that the veteran's current low back 
complaints were attributed to the lumbar area of his spine.  
The assessment was chronic low back pain, status post 
fracture of dorsal (thoracic) vertebral bodies.

In a rating decision of December 1995, the RO granted service 
connection for residuals of the compression of the T4 
vertebra.  The effective date of this award was determined to 
be on August 12, 1994, due to the fact that the veteran had 
presented new evidence within the appeal period for its 
previous denial in December 1994. 


II.  Legal Analysis


A.  Whether the November 1975 RO Rating Decision Contained 
CUE for Granting Service Connection for Bilateral Pes Planus, 
Effective from May 1, 1975

The veteran's claims being considered in this appeal are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to these 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing an notice of disagreement; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of CUE.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (1998).  Previous 
determinations which are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (1998).

CUE is defined as an administrative failure to apply the 
correct regulatory provisions to the correct and relevant 
facts; it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Veterans Appeals (Court) propounded a three-
pronged test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Russell test was further refined by the Court in Fugo v. 
Brown, 6 Vet. App. 40 (1993), in which it was stated:

...CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error....  If a 
claimant-appellant wishes to reasonably raise CUE, 
there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of 
error ... that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is 
even stronger.

A review of the record shows that the veteran submitted 
claims for service connection for pes planus on November 7, 
1973, and on May 1, 1975.  The record does not show that 
there was a denial of the November 7, 1973, claim by the RO.  
Hence, this claim was still active when the veteran submitted 
another claim for this benefit on May 1, 1975.

The RO rating decision of November  1975 awarded service 
connection for bilateral pes planus effective from May 1, 
1975.  This determination is incorrect as the evidence 
clearly shows that the veteran's claim received on November 
7, 1973, for service connection for pes planus was still 
pending at that time.  There is no correspondence from the 
veteran received from the time of his separation from service 
in September 1956 to November 7, 1973, that may be construed 
as a claim for service connection for pes planus.

After consideration of the evidence of record at the time of 
the November 1975 RO rating decision granting service 
connection for bilateral pes planus, the Board finds that 
this rating decision contained CUE for granting service 
connection for this disorder, effective from May 1, 1973, as 
the evidence shows that the veteran's claim of November 7, 
1973, for this benefit was still active.  Hence, the evidence 
supports granting service connection for bilateral pes planus 
from the earlier effective date of November 7, 1973, but not 
earlier. 


B.  Entitlement to an Earlier Effective Date for Service 
Connection for Residuals of a Fracture to the Thoracic Spine.


A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C. 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (1998).  The 
effective date of an evaluation and award of compensation 
based on an original claim is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from active 
service.  Otherwise, it is the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (a)(2) 
(1998).


The RO granted service connection for residuals of fracture 
of the thoracic spine, effective from August 12, 1994.  There 
is no correspondence in the claims folders received between 
the time of the veteran's separation from service in 
September 1956 until August 12, 1994 that may be construed as 
a claim for service connection for this disorder.  Hence, the 
date assigned by the RO for service connection for residuals 
of fracture of the thoracic spine is correct.


The veteran asserts that the effective date of his award of 
service connection for residuals of fracture of the thoracic 
spine should be day following separation from active service.  
This assertion is based on the fact that his service medical 
records revealed a compression fracture of his T4 vertebra.  
The above noted regulations, however, require him to submit a 
claim for this benefit, and, as noted in the above paragraph, 
such a claim was not received until August 12, 1994.

The preponderance of the evidence is against the claim for an 
effective date earlier than August 12, 1994, for service 
connection for residuals of fracture of the thoracic spine, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER


There was CUE in the November 1975 RO rating decision 
granting service connection for residuals of fracture of the 
thoracic spine, effective May 1, 1975; an earlier effective 
date of November 7, 1973, is granted for this disorder.

An effective date earlier than August 12, 1994, for service 
connection for low back pain, status post fracture of the 
thoracic spine, is denied.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

